Citation Nr: 1819624	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-15 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from October 1975 to July 1982, and from October 1982 to December 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that denied service connection for diabetes mellitus, and from a May 2011 rating decision that denied service connection for sleep apnea.

After the June 2010 rating decision was issued, certain service treatment records were associated with the claims file.  See Rating decision, May 2011 (discussion of diabetes claim).  Therefore, although the May 2011 rating decision continued the denial of the Veteran's claim for service connection for diabetes mellitus, that continued denial relates back to the prior June 2010 rating decision.  See 38 C.F.R. § 3.156(c) (2017).

In April 2015, the Veteran testified before a Veterans Law Judge (VLJ) at a videoconference Board hearing at the RO in San Diego, California.  A transcript of the proceeding has been associated with the claims file.

In November 2015, the Board remanded the claims for further development.  These matters are now returned to the Board for further appellate review.

The Board also remanded the issues of entitlement to service connection for gastroesophageal reflux disease (GERD), and for an acquired psychiatric disorder.  Subsequently, a March 2017 rating decision granted the claims.  As such, there remains no issue or controversy for decision.  See Holland v. Gober, 10 Vet.App. 433, 436 (1997) (grant of service connection during the appellate process is "a full award of benefits on the appeal.").

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Obstructive sleep apnea was not manifest during service and is not attributable to service.

2.  Diabetes mellitus is attributable to service.


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  Diabetes mellitus was incurred in service.  38 U.S.C.A. § 1110.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5102, 5103(a), 5103A, 5106 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

The Board finds that a February 2010 notice letter fully satisfied VA's duty to notify the Veteran.

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  In that regard, the Board notes at that the Veteran's file was rebuilt, and at the time of the June 2010 rating decision, there were outstanding service treatment records, including service treatment records from the Naval Medical Center.  Subsequently, all of the Veteran's service treatment records were associated with the claims file.  Therefore, the duty to assist in that regard has been satisfied.

In November 2015, the Board remanded the Veteran's sleep apnea claim so that he could be afforded a VA examination, and so that any outstanding treatment records from the Naval Medical Center (San Diego) could be associated with the claims file.  Subsequently, the Veteran was afforded an October 2016 VA examination, and an April 2017 addendum opinion was provided.  The examiner answered all the questions posed by the Board and included adequate rationales for the conclusions provided.  Also, the Veteran's more recent Naval Medical Center (San Diego) records dated through 2016 were associated with the claims file.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in San Diego, California.  A transcript of the proceeding has been associated with the claims file.  At the Board hearing, the undersigned VLJ clarified the issues on appeal, explained the concept of service connection, elicited testimony on the elements necessary to substantiate the appeal, identified potential evidentiary defects, suggested the submission of certain additional evidence, and held the file open for 60 days to provide an opportunity to submit additional evidence.  See 38 C.F.R. § 3.103(c)(2).

The appellant has not identified any other specific shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served on active duty from October 1975 to July 1982, and from October 1982 to December 1995.  He claims that he has obstructive sleep apnea that had its onset during his active service or that is otherwise related to his active service.

The Veteran's service treatment records show one complaint of trouble sleeping in March 1977.  Specifically, he complained of a sore throat, cough, pain swallowing, and difficulty sleeping, and an upper respiratory infection with laryngitis was diagnosed.  See STRs, uploaded December 2014 at p.23 of 105.  His July 1982 separation examination report does not note any sleep apnea.  See STRs, uploaded December 2014 at p.63 of 86.  His March 1985 re-enlistment report of medical history, and his June 1995 separation report of medical history, both show he checked the box denying frequent trouble sleeping.  See STRs, uploaded December 2014 at p.36 and 59 of 86.  His June 1995 separation examination report does not show any sleep apnea was noted.  See STRs, uploaded December 2014 at p.34 of 86.  

Post-service, the first records of complaint of sleep trouble are April 2013 Naval Medical Center (San Diego) records showing the Veteran reported "loud snoring for many years, choking, gasping, and unrefreshing sleep."  See Naval Medical Center (San Diego) records, received December 2016 at p.134 of 248.  A sleep study was performed, and obstructive sleep apnea was diagnosed.  See Naval Medical Center (San Diego) records, received July 2013.

The Veteran was afforded a VA examination in October 2016.  The examiner noted the Veteran's reported history of snoring since 1977 or 1978.  The examiner also acknowledged the lay statements in the file from the Veteran's wife and from fellow servicemen, including reports that he was snoring during active duty, interruptions of breathing during sleep, and daytime sleepiness.  The examiner also noted that the Veteran answered "no" to the question on his June 1995 separation report of medical history as to whether he experienced sleep problems.  The examiner noted that the sleep study was performed in April 2013 and that obstructive sleep apnea was diagnosed.  The examiner opined that the Veteran's obstructive sleep apnea is less likely than not related to his active service.  The examiner reasoned that the service treatment records show no complaints of ongoing chronic daytime fatigue, snoring, or sleep problems, the Veteran denied sleep problems on his 1995 separation report of medical history, and there was no objective evidence in the service treatment records indicating sleep apnea.  While the examiner acknowledged the above noted lay statements, the examiner reasoned that snoring is not a sensitive or specific indicator of sleep apnea because it can also be present in the absence of sleep apnea, and that although the lay reports of choking can also be a sign of sleep apnea, the sensitivity and specificity of this symptom also does not definitively indicate sleep apnea.  The examiner further opined that the Veteran's major risk factor for developing sleep apnea was his advancing age, and that he was 57 years old at the time of the diagnosis, 18 years post-service.

In March 2017, the Veteran submitted a private medical opinion from Dr. C.S., a sleep medicine specialist, in which she opined that it is more likely than not that the Veteran's obstructive sleep apnea had its onset during his active service.  Dr. C.S. reasoned that the Veteran could not have been expected to report complaints of chronic daytime fatigue, snoring, or sleep problems in service because sleep apnea was not at that time a "VA disability."  She acknowledged ("yes indeed") the VA examiner's statement that snoring is not a sensitive or specific indicator of sleep apnea because it can also be present in the absence of sleep apnea, but Dr. C.S. noted that the more persistent and disruptive the snoring, the more likely it is the snoring of sleep apnea.  She opined that age being a risk factor for the development of sleep apnea is "irrelevant" because the Veteran has diagnosed sleep apnea, and because young persons can be diagnosed with sleep apnea.  She further reasoned that although the Veteran was diagnosed in 2013, it usually begins with mild and intermittent snoring as a young man and gradually worsens, and that takes years to develop moderate obstructive sleep apnea.  She opined that the most important risk factors are the structure of the airways, presence of chronic abnormalities of the upper airways, and the nature of the reluxation of the airways and the neck during sleep.  Other factors she acknowledged are having a relatively large neck, aging, loss of tone of the upper airway, and weight gain.  She noted that the Veteran believed in service that his poor sleep quality and fatigue were due to his duties.  She also noted that the Veteran had a history of trauma to the left side of his face in September 1985 and injury to the temporomandibular joint (TMJ), with edema and pain, and that an injury to the face, including the jaw and TMJ, is a factor in the worsening of snoring and the development of obstructive sleep apnea.

Subsequently, the same VA examiner who performed the October 2016 VA examination provided an April 2017 addendum opinion, including based on a review of the opinion of Dr. C.S.  The VA examiner noted that Dr. C.S., in her medical opinion, did not cite any objective medical evidence in the service treatment records.  The VA examiner further noted that there is a time gap of 18 years between separation and the diagnosis of sleep apnea, during which time it likely developed.  He further noted that his prior opinion remains, and reiterated much of the opinion, and that advancing age was the Veteran's greatest risk factor, which risk factor is well documented in the medical literature.

In light of all the above medical evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's obstructive sleep apnea had its onset in service or is otherwise related to his active service.  The Board ultimately finds the October 2016 and April 2017 opinions of the VA examiner to be more probative than the March 2017 opinion by Dr. C.S.  Dr. C.S. acknowledged that snoring does not necessarily indicate sleep apnea, and that it is possible to snore without sleep apnea.  She acknowledged in her report that age is a risk factor for the development of sleep apnea, but also made a conflicting statement in her report that age is "irrelevant."  She wrote that the Veteran would not report his symptoms of chronic daytime fatigue, snoring, or sleep problems during his active service because sleep apnea was not a "VA disability," which the Board finds to be incredulous (in other words, the Board does not find credible the assertion that the Veteran failed to report symptomatology to clinicians in service based on what he believed constituted a VA disability at that time).  This theory advanced by the examiner would not explain the Veteran's response to his history at separation.

While the Board does acknowledge that Dr. C.S. noted the Veteran incurred a left face injury in service in September 1985 in a bar fight and TMJ was noted at that time (as well as a perforated left TM), that same treatment record specifically noted that an x-ray was negative, and that there was no malocclusion to the jaw.  See STRs, received December 2014 at p.104 of 105.  No residuals of the injury are shown in any of the subsequent service treatment records, including the subsequent dental records, or any current treatment records.  The June 1995 separation examination report shows that examination of the head, face, neck, mouth, and throat was all normal.  The Veteran is not shown to currently have TMJ.  Therefore, the Board finds this line of rationale by Dr. C.S. to have no probative value, as it is not supported by the contemporaneous medical evidence of record, which shows no residuals of the left face injury whatsoever for the next 10 years in service, nor at the time of separation, or subsequent to.

The Board again acknowledges the one notation in the March 1977 service treatment record of difficulty sleeping.  However, that complaint was clearly in the context of being seen for a sore throat and upper respiratory infection with laryngitis.  In other words, the Veteran complained of difficulty sleeping due to his sore throat etc., and he did not report any snoring, difficulty breathing while asleep, choking, chronic daytime fatigue, etc.  Moreover, the clinician at that time did not note any sleep apnea.  There is no credible evidence of continued symptoms of difficulty sleeping from March 1977 to the time sleep apnea was diagnosed in April 2013. Rather, the Veteran specifically denied trouble sleeping on his March 1985 re-enlistment report of medical history, and on his June 1995 separation report of medical history.

The Board also acknowledges all of the lay statements by the Veteran, his wife, and his buddies in service in which it is reported that the Veteran snored in service, appeared to have interruptions in breathing, and experienced daytime sleepiness.  While the Board has given these statements serious consideration, and while the Board acknowledges that lay persons are certainly competent to report certain symptoms within their personal observation such as snoring or the Veteran falling asleep in the daytime, the Board ultimately finds the Veteran's own contemporaneous self-reports in service, wherein he denied trouble sleeping, to be more probative than these lay statements made around two decades later.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As a final matter, the Board acknowledges an April 2015 private opinion of Dr. G.B., a neurologist, in which he opined that the Veteran's sleep apnea is related to his active service, citing the buddy statements discussed above.  As explained above, however, the Board ultimately finds the Veteran's own contemporaneous reports during service, in which he specifically denied sleep trouble, including at separation from service, to be more probative than the buddy statements and his wife's statement made in support of his claim around two decades later.  Thus, the opinion of Dr. G.B. is based on lay statements that the Board finds have low probative value, thus diminishing the probative value of Dr. G.B.'s opinion; the Board finds the opinion of the VA examiner to be by far more probative.

Therefore, in summary, the Board concludes that service connection for obstructive sleep apnea is not warranted; as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


Diabetes Mellitus

The Veteran claims that he has diabetes mellitus that had its onset during his active service.  The service treatment records include a June 1992 laboratory report that shows the Veteran's blood glucose was 149.  See STRs, uploaded December 2014 at p.5 of 105.  His June 1995 separation examination report shows that his blood sugar was 225, and the examining physician diagnosed "elevated glucose, rule-out non-insulin dependent diabetes mellitus," and recommended follow-up with glucose testing.  See STRs, uploaded December 2013 at p.35 of 86.  

Post-service, a February 1996 VA examination report shows the examiner noted that the Veteran reported excess thirst, but no polyuria, and the examiner noted that the Veteran's blood sugar was 225 on his June 1995 separation examination report and a recommendation for follow-up was noted but never pursued.  His glucose was noted as high at 231.  

The Veteran's post-service treatment records from the Naval Medical Center (San Diego) in the claims file, dated from 1998 to 2016, show that he was noted as having diabetes in 1998.  See, e.g., STRs, received December 2014 at p.10 of 76.  
matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board is clearly presented with abnormal glucose readings during service, comlaints consistenet with diabetes immediately after servie and a subsequent diagnosis.  We are unable to dissociate the post service diagnosis from the in-service manifestations.  Opinions to the contrary are unpersuasive.



ORDER

Service connection for diabetes mellitus is granted.

Entitlement to service connection for obstructive sleep apnea is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


